—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lott, J.), rendered November 8, 1996, convicting him of robbery in the first degree, robbery in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
*414Ordered that the judgment is affirmed.
Contrary to the defendant’s assertions on appeal, the lineup procedure was not unduly suggestive (see, People v Chipp, 75 NY2d 327, cert denied 498 US 833; People v Gelzer, 224 AD2d 443; People v Bookman, 232 AD2d 498).
The sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Ritter, J. P., Friedmann, McGinity and Smith, JJ., concur.